                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



CHUKWUEMEKA O. EZIOLISA,

                       Petitioner,                           Case Number 17-11682
                                                             Honorable Mark A. Goldsmith
v.

J.A. TERRIS,

                       Respondent.
                                          /

                            OPINION & ORDER
            DENYING PETITION FOR WRIT OF HABEAS CORPUS (Dkt. 1)

       Petitioner Chukwuemeka O. Eziolisa,1 currently incarcerated in the Federal Correctional

Facility in Milan, Michigan, brings this habeas corpus action pursuant to 28 U.S.C. § 2241. He

argues that the Supreme Court’s decision in Dean v. United States, 137 S. Ct. 1170 (Apr. 3, 2017),

warrants resentencing. For the reasons set forth, the Court denies the petition.

                                       I. BACKGROUND

       In 2010, Eziolisa pleaded guilty in the United States District Court for the Southern District

of Ohio to one count of armed robbery, 18 U.S.C. § 2113(a) and (d), and one count of brandishing

a firearm during and in relation to a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). See United

States v. Eziolisa, No. 3:10-cr-00039 (S.D. Ohio) (ECF No. 32).

       In 2011, Eziolisa filed a motion under 28 U.S.C. § 2255 raising jurisdictional and

ineffective assistance of counsel claims. The district court denied the motion, see id. (Dkt. 49),




1
   The case caption spells Petitioner’s last name incorrectly. The Court orders the Clerk of Court
to amend the case caption to reflect the correct spelling of Petitioner’s last name: “Eziolisa.”
and the Sixth Circuit Court of Appeals denied a certificate of appealability. Eziolisa v. United

States, No. 11-4364 (6th Cir. March 25, 2013) (Dkt. 34). The district court denied Eziolisa’s two

subsequent § 2255 motions (Dkts. 72, 89), and the Sixth Circuit Court of Appeals denied relief.

See Eziolisa v. United States, No. 13-4344 (6th Cir. Sept. 19, 2014) (Dkt. 15); Eziolisa v. United

States, No. 15-3615 (6th Cir. Jan 21, 2016) (Dkt. 93). The Sixth Circuit Court of Appeals also

denied Eziolisa’s motion for leave to file a successive § 2255 motion. In re: Chukwuemeka

Eziolisa, No. 16-3716 (6th Cir. Sept. 22, 2016) (Dkt. 94).

       Eziolisa then filed the pending petition under 28 U.S.C. § 2241. He claims that, based

upon the Supreme Court’s decision in Dean v. United States, 137 S. Ct. 1170 (2017), his sentence

is unconstitutional.2

                                        II. DISCUSSION

       Petitioner’s claim is not properly raised in a petition under 28 U.S.C. § 2241 and will be

dismissed. Generally, a prisoner’s claim that his conviction and sentence were imposed in

violation of the federal constitution or federal law must be raised in a motion to vacate or correct

sentence under 28 U.S.C. § 2255. United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

A petitioner may, instead, raise such a claim under 28 U.S.C. § 2241, only if the remedy under §

2255 is “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255; see also

Charles v. Chandler, 180 F.3d 753 (6th Cir. 1999).

       Petitioner argues that, pursuant to Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), his

sentencing claim is properly filed under § 2241. Hill allows a petitioner to challenge a sentence




2
  In Dean, the Supreme Court concluded that 18 U.S.C. § 3553(a) permits a sentencing judge to
consider the mandatory minimum sentence required for a § 924(c) conviction and the fact that the
sentence must run consecutively to other sentences when calculating the sentence to impose for
the predicate crime. Dean, 137 S. Ct. at 1175-1177.
                                                 2
under § 2241 only if he satisfies these conditions: (1) the petitioner’s sentence was imposed under

the mandatory guidelines regime prior to Booker v. United States, 543 U.S. 220 (2005); (2) the

petitioner was foreclosed from filing a successive motion under § 2255; and (3) after the

petitioner’s sentence became final, the Supreme Court issued a retroactively applicable decision

finding that – as a matter of statutory interpretation – a previous conviction used to enhance the

petitioner’s sentence no longer qualified as a predicate offense. Hill v. Masters, 836 F.3d 591,

599-600 (6th Cir. 2016).

       Petitioner was sentenced five years after Booker was decided, and, therefore, he fails to

satisfy Hill’s first condition. He also fails to satisfy the second condition because, in Dean, the

Supreme Court did not suggest that the holding was to be applied retroactively on collateral review.

See Buggs v. Terris, No. 17-11658, 2018 WL 6445690, *2 (E.D. Mich. Dec. 12, 2018) (collecting

cases). Petitioner may not proceed under § 2241 via the savings clause of § 2255.

                                      III. CONCLUSION

       For the reasons stated, the Court concludes Petitioner fails to establish that his remedy

under 28 U.S.C. § 2255 is inadequate or ineffective to challenge the validity of his sentence. His

petition is improperly filed under 28 U.S.C. § 2241.

       Accordingly, the Court denies the petition for a writ of habeas corpus and the matter is

dismissed without prejudice.

       SO ORDERED.

Dated: June 18, 2019                                   s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                 3
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 18, 2019.

                                                     s/Erica Karhoff on behalf of
                                                     Karri Sandusky, Case Manager




                                                4
